Exhibit 10.31

PROMISSORY NOTE

Date: August 13, 2008

Principal Amount: $800,000.00

Due Date: August 12, 2013

1. Amount Borrowed. For Value Received, the undersigned, IP Solutions, Inc., a
Colorado corporation (hereinafter, the “Borrower”), promises to pay IPZI
Acquisition Funding, LLC, a Colorado limited liability company (the “Note
Holder”), the principal sum of Eight Hundred Thousand and No/100ths Dollars
($800,000.00), with interest accruing thereon from August 13, 2008 at the annual
rate of twelve percent (12%), compounded annually. Principal and interest shall
be payable at the address of Note Holder indicated herein below or such other
place as the Note Holder may designate upon notice provided in advance to
Borrower in writing. The principal amount shall be amortized and paid monthly
over a five (5) year period as follows:

(a) Principal and interest shall be payable in monthly installments commencing
on September 12, 2008 in the amount of Seventeen Thousand Seven Hundred
Ninety-Five and 56/100ths Dollars ($17,795.56) and continuing thereafter on the
last day of each month; and

(b) If not sooner paid, the entire principal amount outstanding and accrued
interest thereon shall be due and payable on August 12, 2013.

2. Dues Dates and Late Charges. Borrower shall pay to the Note Holder a late
charge of five (5%) percent of any monthly payment not received by the Note
Holder within ten (10) days after the payment is due.

3. Application of Payments. Payments received for application to this Note shall
be applied first to the payment of late charges, if any, second, to accrued but
unpaid interest, and then applied to reduction of the principal balance hereof.

4. Prepayment Penalty. Prior to August 12, 2009, there shall be a prepayment
penalty of Ninety-Six Thousand and 00/100ths Dollars ($96,000.00) (less any
interest paid prior to such prepayment). Prepayment may be made by Borrower any
time and from time to time after August 12, 2009 without penalty. Any prepayment
made hereunder is to be applied first to accrued unpaid interest, if any, and
the remainder of any prepayment to be applied to principal. No partial
prepayment shall postpone the due date of any subsequent payment.

5. Default and Right To Cure. Note Holder shall be entitled to declare a default
in the event of any or all of the following:

(a) If any payment required by this Note is not paid when due

(b) If Borrower fails to issue 400,000 warrants to the Members of Lender at a
strike price of $0.45 per warrant; or

(c) Borrower borrows any other monies or offers security in Borrower or
Borrower’s Collateral prior to the Note being paid in full.

In the event that Borrower defaults and Note Holder desires to declare a
default, the Note Holder shall first give written notice to Borrower of Note
Holder’s intent to declare the Note to be in default. Upon receiving such
notice, Borrower shall then have ten (10) days in which to cure the default by,
as applicable, (i) paying all due but unpaid amounts for monthly installments,
late charges and accrued but unpaid interest, (ii) issuing the warrants, or
(iii) curing the restriction against borrowing any monies or offering any

 

1



--------------------------------------------------------------------------------

security in such collateral. If Borrower fails to timely cure the default, at
the option of the Note Holder, the entire remaining principal amount outstanding
as well as accrued but unpaid late charges and interest may then be declared due
and payable by the Note Holder (“Acceleration”); and the indebtedness shall from
then bear interest at the default rate of twenty-one percent (21%) per annum,
compounded annually, until fully paid and satisfied.

6. Assignable. This Note is not assignable by Borrower. This Note shall be
assignable by Note Holder upon ten (10) business days’ prior written notice,
without the prior written consent of the Borrower. Any partial prepayment shall
be applied first against any outstanding late charges or collection costs, then
against interest, and then to the principal amount outstanding and shall not
postpone the due date of any subsequent payments.

7. Waivers. Except as expressly provided otherwise herein, Borrower hereby
waives presentment for payment, protest and demand, notice of protest, demand
and dishonor and notice of non-payment of this Note.

/s/ Ron Pitcock

8. Notices. Any notice to Borrower provided for in this Note shall be in writing
and shall be deemed given upon (a) personal delivery to Borrower or delivery by
a nationally recognized overnight delivery service or (b) three (3) business
days after mailing such notice by first-class U.S. mail return receipt
requested, addressed to Borrower at the Borrower’s address below, or to such
other address as Borrower may designate by notice to the Note Holder. Any notice
to the Note Holder shall be in writing and shall be deemed given upon
(i) personal delivery to Note Holder or delivery by a nationally recognized
overnight delivery service or (ii) three (3) business days after mailing such
notice by first-class U.S. mail, return receipt requested, to the Note Holder at
the address stated below or to such other address as Note Holder may designate
by notice to Borrower:

To Borrower:

IP Solutions, Inc.

1720 Bellaire Street, Suite 200

Denver, CO 80222

ATTN: CEO

To Note Holder:

IPZI Acquisition Funding, LLC

Attn: Nicholas Scheidt

7260 Osceola Street

Westminster, CO 80030

9. Security. The indebtedness evidenced by this Note is secured as provided in
that certain separate Security Agreement entered into on the same date as the
Note between Borrower and the undersigned Note Holder, which is incorporated
fully herein by reference. Pursuant to such Agreement, Borrower grants to Note
Holder a security interest in the following property and any and all additions,
accessions, and substitutions thereto and any proceeds therefrom (hereinafter
the “Collateral”), including, without limitation, Borrower’s: assets, equipment,
inventory, tools, contracts, accounts receivable, cash, furniture, fixtures, and
other assets, tangible or otherwise, to secure payment of the indebtedness
evidenced by this Note or any modifications, amendments or extensions thereof.
Borrower further grants Note Holder the right to file UCC-1 statements
reflecting its security interest in the Collateral.

 

2



--------------------------------------------------------------------------------

10. General Provisions. The terms and provisions of this Note are intended to be
and shall be governed, interpreted and construed pursuant to the laws of the
State of Colorado and venue for any legal action relating to the interpretation
or enforcement of the provisions of this Note or the obligations arising
hereunder shall be proper in the County of Adams, State of Colorado. The
prevailing party in any such dispute shall be awarded its reasonable attorneys’
fees and costs. The provisions of this Note may not be waived, changed or
discharged orally, but only by an agreement in writing signed by Borrower and
Note Holder; and any oral waiver, change or discharge of any term or provision
of this Note shall be without authority and of no force or effect. No delay or
omission on the part of Note Holder hereof in exercising any right hereunder
shall operate as a waiver of such right or a remedy on any future occasion. If
any clause or provision of this Note is determined to be invalid or
unenforceable, then each such provision shall first be modified to the extent
necessary to make it legal and enforceable and then if necessary, severed from
the remainder of the Note to allow the remainder of the Note to remain in full
force and effect. The captions to the sections of this Note are for convenience
only and shall not be deemed part of the text of the respective sections and
shall not vary, by implication or otherwise, any of the provisions of this Note.

Dated: This 13th day of August, 2008.

 

BORROWER: IP Solutions, Inc. By:   /s/ Ron Pitcock   Ron Pitcock, CEO

 

STATE OF COLORADO

       )           ) ss.   

COUNTY OF Denver_    )

     

The foregoing instrument was acknowledged before me this 13 day of August, 2008
by Ron Pitcock, CEO of IP Solutions, Inc.

Witness my hand and official seal.

My commission expires: June 3, 2012

N. Schroer

Notary Public

 

3



--------------------------------------------------------------------------------

GUARANTY

The undersigned, Iptimize, Inc., a Delaware corporation, hereby expressly and
unconditionally guaranties the payment and performance of all obligations,
liabilities, promises, warranties and covenants of IP Solutions, Inc., a
Colorado corporation, pursuant to the terms and conditions of the foregoing
Promissory Note, as if the undersigned was the Borrower.

 

Iptimize, Inc., a Delaware Corporation By:   /s/ Ron Pitcock Name:   Ron Pitcock
Title:   CEO Address:  

1720 Bellaire Street, Suite 200

Denver, CO 80222

 

STATE OF COLORADO

       )           ) ss.   

COUNTY OF Denver        )

     

The foregoing instrument was acknowledged before me this 13th day of August,
2008 by Ron Pitcock, CEO of IPtimize, Inc.

Witness my hand and official seal.

My commission expires: June 3, 2012

N. Schroer

Notary Public

 

4